Title: From Thomas Jefferson to Robley Dunglison, 31 March 1826
From: Jefferson, Thomas
To: Dunglison, Robley


                        Dear Sir
                        
                            Monticello
                            Mar. 31. 26.
                        
                    Not knowing who is the Chairman of the Faculty for the present year, I must return the inclosed catalogue to yourself from whom I recieved it, as it needs explanations to enable the board of Visitors to act on it.for example. Not one of us knowing the German Alphabet, we must ask those titles to be written in English characters to enable us to read & act on them.where titles are written in French I suppose Paris the place to which we must send for them.some of the English titles seem not sufficiently specified, and particularly as to the place of their publication. for instance.Medical Physical Journal. of England, Scotland, Ireland or the US.?Philosophical Transactions. of what country?Philos. magazine & Journal. Tilloch. London, Edinb. or where?Medical Repository. of what country?Medical Recorder?Transactions of the Geological society. of what country?Quarterly Phrenological Journal. London, Edinburgh or where?Pamphleteer. is this the whole title? & of what country?Retrospective Review. of what country?Annual Register. I suppose of England, knowing of no other?It would be highly important to mention prices where known, or otherwise the size & number of volumes, that the board may be able to judge of the sum to be appropriated. I am sorry to give this trouble to the Faculty, but they will be sensible it will be necessary to enable the Board of Visitors to fulfill their wishes. if the paper can be ready by Monday morning it will be sufficientYour’s with friendship & respect
                        Th: Jefferson
                    